Citation Nr: 0124628	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  98-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a right knee injury, status 
post arthroscopy, with degenerative joint disease, from April 
1, 1998 through July 8, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.E.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from December 1970 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the VA RO, 
which continued a 10 percent evaluation for the veteran's 
service-connected right knee disability.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in November 1998, and in December 1998, the 
hearing officer assigned a 20 percent evaluation effective 
from April 1, 1998, following the above referenced TTR.  

In April 1999, the Board remanded the appeal for a VA 
examination, with medical statement.  The requested 
development was essentially completed.  

Significantly, in July 2001, the RO assigned a 30 percent 
evaluation following a temporary total convalescent rating 
from July 9, 2001 through August 31, 2002, for right knee 
disability recharacterized as status post total knee 
replacement, with degenerative joint disease (formerly 
residuals of a right knee injury, status post arthroscopy, 
with degenerative joint disease).  The recharacterized matter 
is not presently on appeal; the matter on appeal is as 
characterized on the front page of this Board decision.  


FINDINGS OF FACT

1.  During the period from April 1, 1998 to July 8, 2001, the 
veteran's service-connected residuals of a right knee injury, 
status post arthroscopy, with degenerative joint disease, was 
not shown to include any recurrent subluxation, lateral 
instability, or ankylosis.  

2.  During the period from April 1, 1998 to July 8, 2001, the 
veteran's service-connected residuals of a right knee injury, 
status post arthroscopy, with degenerative joint disease, was 
manifested by complaints of constant pain, exacerbated on 
prolonged standing, walking, or use, occasional swelling, 
weakness, locking, and popping-out, and objective 
demonstration of a slight limp, degenerative joint disease, 
full right knee extension to zero degrees and full right knee 
flexion to 140 degrees, albeit painful.  


CONCLUSION OF LAW

During the period from April 8, 1998 to July 8, 2001, the 
criteria for an evaluation in excess of 20 percent are not 
met for service-connected residuals of a right knee injury, 
status post arthroscopy, with degenerative joint disease, to 
include on the basis of recurrent subluxation or lateral 
instability, or arthritis with painful motion.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2000); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); The 
veteran has been provided adequate VA examinations, most 
recently in December 1999, and all identified VA treatment 
records were obtained.  It is noted, however, that a December 
1999 statement of the veteran appears to indicate that he was 
about begin vocational rehabilitation through the VA.  While 
that rehabilitation folder has not been associated with this 
claim presently before the Board, such development is 
unnecessary given the precise issue on appeal, and as the 
veteran has not asserted that he is unable to work in any 
capacity.  The notice provisions of VCAA have also been met.  
In the statement of the case and supplemental statements of 
the case provided to the veteran, he has been advised of 
regulatory provisions pertaining to the claim for a higher 
rating and, thus, the evidence necessary to substantiate his 
claim.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  When making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Factual Background  

Service connection for status post operative right knee 
injury was established by RO rating decision dated in March 
1973, and a 10 percent evaluation was assigned.  As detailed 
in the Introduction section of this decision, the veteran 
presently appeals the June 1998 RO rating decision which 
continued, a 10 percent rating--subsequently increased to 20 
percent, effective following a temporary total convalescent 
rating.  Later, a 30 percent rating was assigned, effective 
from July 9, 2001, exclusive of temporary total ratings for 
convalescence following surgery.  Thus both the Board's 
jurisdiction and the veteran's assertions are limited to an 
evaluation in excess of 20 percent from April 1, 1998 to July 
8, 2001.  

It is noted for historical context that VA treatment records 
of November 1997 show treatment for a recent, work-related 
re-injury of the veteran's right knee.  VA treatment records 
of April 1998 show complaints of continued right knee pain 
and discomfort, including at night and on extended standing 
during the day.  The 

veteran reported that his right knee pain had increased since 
knee surgery in January 1998.  On present examination, 
notation was made of no swelling, and findings were limited 
to a clicking of the right knee joint on motion.  In July 
1998, X-ray studies revealed a significant varus deformity of 
the knees, with marked degeneration and osteophyte formation 
in the medial compartment.  The veteran was thought to have 
degenerative joint disease of the right knee.  On 
examination, the veteran had significant varus deformity of 
the right knee.  There was no effusion, and no ligamentous 
instability.  Medial tenderness was noted, with mild crepitus 
on flexion and extension.  The condition was thought not to 
be likely to improve with conservative management.  The 
veteran was recommended to change his occupation to something 
more sedentary.  

On VA examination in June 1998, the veteran gave a medical 
history significant for severe chondromalacia of both 
patellae, and both the tibial and femoral articulating 
cartilages in the medial and lateral knee compartments.  The 
veteran denied any treatment since February 1998, but he 
reported wearing an elastic knee brace at work, with the need 
to take 6 pain pills per day.  He denied the use of any type 
of crutch or cane.  In his present capacity as a self-
employed vinyl siding technician, the veteran reported he is 
able to work no more than four to five hours per day because 
of constant right knee pain.  He denied any swelling or 
giving-way, although he admitted to a limp, as well as an 
inability to run.  

On objective VA examination, his gait was thought to be 
essentially normal, he was able to walk on tip-toes and heels 
without difficulty, and he was able to perform duck waddle, 
but with complaints of right knee pain upon doing so.  There 
was no effusion of the right knee; a well-healed nontender 
medial parapatellar surgical scar as well as multiple 
arthroscopic scars were noted.  There was some tenderness 
over the medial joint line and the examiner noted no laxity 
on varus and valgus stress testing, or on anterior or 
posterior stress testing.  The ligaments were found to be 
stable.  Range of motion of the knee was full extension to 
zero degrees, and some limitation of flexion to 125 degrees.  

The veteran's testimony was obtained at a hearing at the RO 
in November 1998.  The veteran testified that his right knee 
includes constant pain which interferes with his day-to-day 
functioning, including extended walking, standing, and 
climbing ladders.  He testified that his right knee 
occasionally swells and can become unstable.  

On VA examination in December 1999, the veteran reported 
occasional use of a brace, as well as a cane.  He complained 
of constant pain, which can be aggravated by prolonged 
standing, walking, and climbing.  He reported occasional 
locking-up and popping-out of the right knee joint.  He also 
reported that his right knee was weak, and causes him a limp.  
He reported he was not able to climb ladders or walk 
scaffolding, and, thus, is presently being evaluated for 
vocational rehabilitation to be trained as a computer 
engineer.  

On objective examination, the veteran was found to have a 
slight limp, he was able to walk on tip-toes and heels but 
with an accentuated limp, he was able to squat but could not 
duck waddle.  The knee was able to extend to zero degrees and 
flex to 140 degrees.  The examiner gave the opinion that the 
veteran had good ligamentous stability in both the 
anteroposterior and the mediolateral planes of the right 
knee.  The diagnosis was traumatic arthritis of the right 
knee.  The examiner felt that due to the veteran having to 
change jobs that he was having significant functional 
impairment of the right knee, primarily due to its vocational 
impact in his prior occupation.  No pattern of flare-ups was 
apparent to the examiner, and it was felt that there was no 
evidence of weakened movement.  Coordination was normal and 
there was no excess fatigability.  It was felt that the 
veteran's right knee had undergone a significant functional 
deterioration since the time of the last examination.  

On July 9, 2001, the veteran underwent a total right knee 
replacement.  Findings of that date and subsequent are not 
pertinent to the claim on appeal.  

In an August 2001 statement, the veteran clarified his 
contentions on appeal, requesting that he be given a 30 
percent evaluation effective from April 1, 1998.  

Recurrent Subluxation or Lateral Instability

Historically, the veteran's right knee disorder was evaluated 
under Diagnostic Code 5257 for impairment of the knee, other 
than ankylosis, on the basis of recurrent subluxation or 
lateral instability.  For the time pertinent to this appeal, 
the veteran's right knee disorder is rated as 20 percent 
disabling under Diagnostic Code 5257.  In April 1999, the 
Board remanded the appeal so that the RO could reconsider the 
recharacterized right knee disorder under Diagnostic Codes 
5003 and 5010 for degenerative arthritis and traumatic 
arthritis, as well as for consideration of the assignment of 
a separate disability rating for right knee arthritis, apart 
from right knee subluxation or lateral instability, if any, 
under Diagnostic Code 5257.  The RO completed this in July 
2001.  For the following reasons and bases, the Board finds 
that an increased rating is not warranted for the veteran's 
right knee disorder, status post arthroscopy, to include on 
the basis of recurrent subluxation or lateral instability, or 
for arthritis based on pain on motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, a 30 percent maximum rating is warranted for 
those situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.  
No rating greater than 30 percent disabling is available 
under Diagnostic Code 5257.  A 20 percent rating is warranted 
for those situations in which evidence demonstrates 
"moderate" impairment with recurrent subluxation or lateral 
instability.  

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). The Board finds, however, that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

It is significant to note that General Counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003-5010, which 
provides for the presence of arthritis due to trauma, and 
5257 which provides for instability.  

The veteran is shown to have had no recurrent subluxation or 
lateral instability on repeated VA examinations in December 
1995 and February 2001, with only some "mild" instability-
but only medial and not lateral, on VA examination in July 
1997, prior to the time period pertinent to the instant 
appeal.  Additionally, on VA examination in July 1997, the 
veteran denied any use of medication, and in February 2001, 
the VA examiner found no instability.  Thus, no lateral 
instability was ever found on any examination, nor was any 
current subluxation found on examination.  Given these very 
minimal findings-the lack of any current recurrent 
subluxation or lateral instability, the Board finds that the 
criteria for an evaluation in excess of 20 percent are not 
met for the veteran's service-connected right knee disability 
on the basis of Diagnostic Code 5257.  

Similarly, without a showing of any symptoms anticipated 
under Diagnostic Code 5257, a separate evaluation is not 
warranted for arthritis with painful motion under VAOPGCPREC 
23-97.  

Diagnostic Codes 5256 and 5258 are of no benefit in this case 
as no right knee ankylosis is indicated, and impairment 
comparable to frequent episodes of locking with pain would 
warrant no more than a 20 percent rating.  

Arthritis

Degenerative and traumatic arthritis are rated in accordance 
with the criteria set forth in either 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  Arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a Diagnostic Code 5003.  

Any limitation of range of motion of the knees is determined 
under the criteria for extension and flexion of the knee at 
5260 and 5261.  Diagnostic Code 5260 provides a 
noncompensable (zero percent) disability evaluation for 
flexion of a leg limited to 60 degrees; a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; a 20 percent rating is available for 
flexion of a leg limited to 30 degrees; and, a 30 percent 
rating is available for flexion of a leg limited to 15 
degrees.  No rating higher than 30 percent is available under 
Diagnostic Code 5260.  

Diagnostic Code 5261 provides a noncompensable disability 
evaluation for extension of a leg limited to 5 degrees; a 10 
percent disability evaluation is available for extension of a 
leg limited to 10 degrees; 20 percent is for extension 
limited to 15 degrees; 20 degrees of limitation of extension 
warrants 30 percent.  Significantly, this Diagnostic Code 
also provides for a 40 percent evaluation for extension of 
the knee which is limited to 30 degrees, and a 50 percent 
evaluation is for limitation of extension of the knee to 45 
degrees.  

The Board recognizes that 38 C.F.R. §§ 4.40 and 4.45 are 
relevant in determining whether there is loss of range of 
motion under Diagnostic Codes 5260 and 5261 on the basis of 
pain.  With respect to 38 C.F.R. §§ 4.40 and 4.45, the VA's 
Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities. 

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran. DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain). In DeLuca, the United States 
Court of Appeals for Veterans Claims explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups." Id.  

General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.  General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

The Board finds that the criteria for neither a separate 
evaluation, nor an evaluation in excess of 20 percent, are 
met for right knee arthritis on the basis of painful motion 
and/or use of the right knee pursuant to Diagnostic Codes 
5260 and 5261.  The objective medical evidence and findings 
show full or nearly full extension and flexion of the right 
knee.  In fact, the veteran's range of motion of flexion on 
repeated VA evaluation was only marginally less than the 0-
to-140 degree range that VA considers to be normal.  See 
38 C.F.R. § 4.71, Plate II (2000).  An evaluation in excess 
of 20 percent is not available under Diagnostic Codes for 
arthritis at 5003 and 5010, as this is the maximum allowable 
rating for arthritis, without evidence of compensable 
limitation of motion under Diagnostic Codes 5260 or 5261, or 
instability under Diagnostic Code 5257.  Accordingly, the 
claim must fail on the evidence of record.  

The Board gives all due consideration to the veteran's 
repeated reports of pain, his use of a knee brace, pain 
medication for control of pain symptoms, his vocational 
difficulty and apparent retraining, and demonstrated 
tenderness on VA examination.  However, he does not meet the 
criteria for a compensable rating under either Diagnostic 
Code 5260 or 5261.  Based on the above evidence, the Board 
finds an evaluation in excess of 20 percent for right knee 
arthritis, on the basis of painful motion, is not warranted, 
pursuant to Diagnostic Code 5260 and 5261.  Additionally, 
this is true throughout the appeal, particularly in light of 
the paucity of findings on VA examinations in December 1999.  
It must be emphasized that the evidence, dated from April 
1998 to July 8, 2001, shows no additional right knee 
disability for which either a separate rating, or a rating in 
excess of 20 percent, may be assigned-without a showing of 
right knee subluxation or lateral instability under 
Diagnostic Code 5257, or a compensable limitation of motion 
of the knee under Diagnostic Codes 5260 and 5261.  The claim 
must fail as against the evidence. 

In conclusion, the Board finds that the evidence fails to 
support an evaluation in excess of 20 percent for arthritis 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59 because no examiner, VA or otherwise, found sufficient 
pain on motion or limitation of motion due to pain so as to 
warrant a rating in excess of 20 percent evaluation under 
Diagnostic Codes 5260 and 5261, or any right knee instability 
under Diagnostic Code 5257.  In consideration of the 
veteran's complaints of painful motion, with some very minor 
limitation of motion due to pain, tenderness, complaints of 
limitation of function, and occasional swelling and locking-
up, the Board finds that these symptoms do not exceed that 
which is contemplated by a 20 percent evaluation under 
Diagnostic Codes 5257, 5258, 5260 or 5261.  The Board 
recognizes that the December 1999 VA examiner opined that the 
veteran had experienced increased functional deterioration.  
Nevertheless, as the findings on examination do not support 
an increased rating, even considering the veteran's 
complaints of pain and resulting limitations on activities, 
the Board must deny the claim for an increased rating.  The 
Board has also considered the hearing testimony presented in 
connection with the claim.  While considered credible insofar 
as the veteran and his friend described his belief in the 
claim and observable symptoms, it must be pointed out that 
neither party is competent to present medical findings or 
opinions.

The Board also notes that, although not raised by the 
veteran, since the veteran's surgical scars of the right knee 
have been described repeatedly as well-healed (i.e., not 
painful, tender, or adherent to underlying tissue, etc.) this 
does not provide a basis for a separate compensable 
evaluation.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

Additionally, while the veteran's right knee disorder has 
required several surgeries over the years, it was 
appropriately rated as 100 percent disabling from January 29, 
1998 until April 1, 1998, and from July 9, 2001 to the 
present (until September 1, 2002).  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right knee disability.  In this 
regard, the Board notes that there has been no objective 
showing that the right knee disorder has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  During the time period at issue, the veteran was 
"self-employed" as a vinyl siding technician-an occupation 
which he gave up for a more sedentary profession.  The 
minimal findings of VA repeat examinations caution against 
beneficial application of § 3.321 in this case.  
Significantly, while the veteran reports that his service-
connected right knee disorder interfered with his duties at 
work, he is not shown to require more than occasion 
treatment, but without physical therapy, and with occasional 
surgeries.  In the absence of evidence specifically 
pertaining to the degree of severity of service-connected 
right knee disability which might warrant extraschedular 
consideration, the Board finds that a remand for 
extraschedular consideration is not necessary in this case. 
See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The claim on appeal is denied.  


ORDER 

The claim for an evaluation in excess of 20 percent, from 
April 1, 1998 to July 8, 2001, for service-connected 
residuals of a right knee injury, status post arthroscopy, 
with degenerative joint disease, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

